DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/07/2021 has been entered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  


Claim(s) 1-6, 8, 15, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishna et al. (US 20160354729) in view of Bano et al. (US20160303518). 	Regarding claim 1, Krishna et al. disclose “a printing method of applying graphene oxide (GO) to a substrate (paragraph 55) comprising:  	producing GO ink by mixing GO particles with a solvent (paragraph 55) wherein the GO ink comprises GO flakes with an average diameter of less than 500 nm (paragraph 17); and  	printing the GO ink on the substrate by expelling droplets of GO ink on the substrate (paragraph 55), wherein the substrate is a porous substrate (paragraph 46).”  Examiner notes that Krishna et al. state that the flakes “are small, more particularly microscopic particles.”  Examiner notes that ‘microscopic’ is a range which overlaps the recited range of “less than 500 nm,” thus meeting the claim limitations. 	Krishna et al. fail to specifically describe the substrate as “having a pore size ranging from about 5 nanometers to about 100 nanometers,” but does disclose that the substrate is for ultrafiltration (paragraph 46).  Therefore, Examiner asserts that since the substrate of Krishna et al. is meant to be used for an ultrafiltration process, the pore size would be from about 5 to about 100 nanometers.  Regardless, Bano et al. disclose that ultrafiltration has pore sizes smaller than microfiltration processes (paragraph 3) and gives an example of pore sizes of a substrate used for ultrafiltration in Table 1 as being 9 nm.  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to make the ultrafiltration substrate of Krishna et al. have a pore size of 9nm because it has been shown in the art to be suitable for the intended purpose..
Claim(s) 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishna et al. and Bano et al., further in view of Furusawa et al. (US20060210815). 	Regarding claims 9-13, Krishna et al. disclose all that is claimed, as in claim 1 above, including that the ink can be deposited through spray coating, but is silent as to other techniques, such as ink-jet printing.  It has been held that substituting equivalents known for the same purpose is prima facie obvious.  See MPEP §2144.06.  Furusawa et al. disclose that for film forming methods of depositing dispersed particles include spray coating and inkjet printing, and that inkjet printing is preferable because it can provide a film having a minute pattern easily and accurately (paragraph 169).  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to use inkjet printing instead of spray coating because it has been shown in the art to be equivalent for forming a film of a particle dispersion. Additionally, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to use inkjet printing to form the film of GO flakes in order to easily and accurately form a minute pattern of the GO dispersion. 	Further regarding claims 9-12, Furusawa et al. are silent as to the type of inkjet printer, leaving the choice up to one having ordinary skill in the art. Examiner takes Official Notice that, at the time of the filing of the application, piezoelectric (as in claim 11) and thermal inkjet printers (as in claim 12) were known inkjet printers, and one having ordinary skill in the art could easily envisage using either in order to deposit the GO dispersion in the modified method of Krishna et al.   	Regarding claim 9, Krishna et al. fail to disclose “wherein the GO ink is expelled through one or more orifices having a diameter of from about 5 µm to about 50 µm.”  However, Examiner takes Official Notice that, at the time of the filing of the invention, the diameter of common piezo inkjet print heads included 5 to 50 µm.  Therefore, at the time of the filing of the . 
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable Krishna et al. and Bano et al., further in view of Du et al. (IOP Conf. Ser.: Mater. Sci. Em. 137:012060 (2016) on. 1-7).” 	Regarding claim 16, Krishna et al., as modified, disclose all that is claimed, as in claim 1 
Response to Arguments
Applicant's arguments filed 09/07/2021 have been fully considered but they are moot in view of the new grounds of rejection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749.  The examiner can normally be reached on Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/JOSHUA D ZIMMERMAN/Primary Examiner, Art Unit 2853